DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claim 8, the withdrawal of claims 12-13, and the addition of claims 15-17, as filed on June 8, 2021, are acknowledged. 

Applicant's arguments, see Remarks filed on June 8, 2021 with respect to the Becker reference as applied to amended claim 1 have been fully considered but they are not persuasive.
The Applicant argues that Becker is silent about the newly added limitation in the amended Claim 1 (wherein a ratio of a flow rate of the fluorine-containing gas to a flow rate of the hydrogen-containing gas is in a range of 0.005 to 0.5).  However, Becker does disclose wherein a ratio of a flow rate of the fluorine-containing gas (ClF3) to a flow rate of the hydrogen-containing gas (HCl) is in a range of 0.2 to 5 (claims 11 and 12), which overlaps with the range recited in the amended claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-10 and 14-17 are rejected under 35 U.S.C. 103 as being obvious over Becker et al. (US20100203739).
Regarding claim 1, Becker discloses an etching method (abstract) comprising: preparing a substrate having SiGe and Si on a surface portion of the substrate (paragraph 0025); and selectively etching the SiGe with respect to the Si by supplying a process gas including a fluorine-containing gas and a hydrogen-containing gas to the substrate (abstract and paragraph 0025), wherein a ratio of a flow rate of the fluorine-containing gas (ClF3) to a flow rate of the hydrogen-containing gas (HCl) is in a range of 0.2 to 5 (claims 11 and 12), which overlaps with the range recited in the amended claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 3, Becker discloses wherein the SiGe or Ge is a SiGe film, and the Si is a Si film (paragraph 0025).
Regarding claim 6, Becker discloses wherein the fluorine-containing gas is a ClF3 gas (paragraph 0025).
Regarding claim 7, Becker discloses wherein the hydrogen-containing gas is a HF gas (paragraph 0019).
Regarding claim 9, Becker discloses wherein a pressure in the selectively etching the SiGe is in a range of 0.5 to 1,000 Pa (claim 15).
Regarding claim 10, Becker discloses wherein a temperature of the substrate in the selectively etching the SiGe or Ge is at 20 degrees C (paragraph 0041).
Regarding claim 14, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 15, Becker discloses wherein the fluorine-containing gas is a ClF3 gas and the hydrogen-containing gas is a HF gas (paragraph 0019).
Regarding claim 16, Becker discloses wherein a pressure in the selectively etching the SiGe or Ge is in a range of 1-200 Pa (paragraph 0052), which encompasses the range recited in the instant claim.
Regarding claim 17, Becker discloses wherein a temperature of the substrate in the selectively etching the SiGe or Ge is at 20 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US20100203739) as applied to claim 3 above, and in view of Hartmann et al. (Materials Science and Engineering B, vol. 154-155, year 2008, pages 76-84).
Regarding claim 4, Becker is silent about wherein the SiGe film and the Si film are formed by chemical vapor deposition.  However, Hartmann teaches that SiGe films and Si films can be formed by chemical vapor deposition (section 8, page 83).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use chemical vapor deposition as taught by Hartmann to form the SiGe film and the Si film in the method of Becker, with a reasonable expectation of success.  
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US20100203739) as applied to claims 1 and 3 above, and in view of Takahashi et al. (US20160225637).
Regarding claim 5, Becker fails to disclose wherein the substrate has a stacked structure on the surface portion of the substrate, the stacked structure being a structure in which the SiGe film and the Si film are alternately stacked.  However, Takahashi discloses that a method for selectively etching the SiGe with respect to the Si can be applied to a substrate having a stacked structure on the surface portion of the substrate, the stacked structure being a structure in which the SiGe film and the Si film are alternately stacked.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to apply the method of Becker for selectively etching the SiGe with respect to the Si to a substrate having a stacked structure on the surface portion of the substrate, the stacked structure being a 
 Regarding claim 11, Becker is silent about removing a natural oxide film on a surface of the substrate before the selectively etching the SiGe or Ge.  However, removing a natural oxide before etching is a well-known method.  For example, Takahashi discloses removing a natural oxide film on a surface of the substrate before the selectively etching the SiGe (paragraph 0048).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 5-7 and 9-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 4-6 of copending Application No. 16/498,796 (hereinafter, ‘796).  
Regarding claim 1, ‘796 claims an etching method (claim 1) comprising: preparing a substrate having SiGe and Si on a surface portion of the substrate (claim 1); and selectively etching the SiGe or Ge with respect to the Si by supplying a process gas including a fluorine-containing gas and a hydrogen-containing gas to the substrate (chlorine trifluoride reads on a fluorine-containing gas, hydrogen fluoride reads on a hydrogen-containing gas, claim 1), wherein a ratio of a flow rate of the fluorine-containing gas to a flow rate of the hydrogen-containing gas is 0.2 (claim 4).  
Regarding claim 3, ‘796 claims wherein the SiGe is a SiGe film, and the Si is a Si film (claim 1).
Regarding claim 5, ‘796 claims wherein the substrate has a stacked structure on the surface portion of the substrate, the stacked structure being a structure in which the SiGe film and the Si film are alternately stacked film (claim 2).
3 gas (claim 1).
Regarding claim 7, ‘796 claims wherein the hydrogen-containing gas is a HF gas (claim 1).
Regarding claim 9, ‘796 claims wherein a pressure in the selectively etching the SiGe or Ge is in a range of 1.3 to 66.7 Pa (claim 6).
Regarding claim 10, ‘796 claims wherein a temperature of the substrate in the selectively etching the SiGe is in a range of 0.1 to 100 degrees C (claim 5).
Regarding claim 11, ‘796 claims removing a natural oxide film on a surface of the substrate before the selectively etching the SiGe (claim 1).
Regarding claim 15, ‘796 claims wherein the fluorine-containing gas is a ClF3 gas and the hydrogen-containing gas is a HF gas (claim 1).
Regarding claim 16, ‘796 claims wherein a pressure in the selectively etching the SiGe or Ge is in a range of 1.3 to 66.7 Pa (claim 6), which encompasses the range recited in the instant claim.
Regarding claim 17, ‘796 claims wherein a temperature of the substrate in the selectively etching the SiGe or Ge is in a range of 0.1 to 100 degrees C (claim 5), which overlaps with the range recited in the instant claim.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713